Pee Cubiam.
Appeal from an order appointing a receiver in an action to wind up the affairs of a copartnership. The matter of appointing a receiver in such proceedings rests in the sound discretion of the trial court. 3 Dunnell, Minn. Dig. § 8248. The contention of appellant is that such discretion was abused in this instance. A careful consideration of the record fails to sustain that contention, and we are unable to so declare. There is no danger of mismanagement in controversies of no greater magnitude than that here involved. On application the trial court will he authorized to make such specific order in protection of the rights of the parties, and in controlling the expense incident to the trust pending the action, as the situation and facts may justify and require.
Order affirmed.